Citation Nr: 1342037	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability, to include frostbite.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability, to include frostbite.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

4.  Entitlement to service connection for a bilateral leg disability, to include frostbite.

5.  Entitlement to service connection for a bilateral foot disability, to include frostbite.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from November 1959 to June 1962, with a period of active duty for training (ACDUTRA) from June 1960 to December 1960.

The matters of new and material evidence for claims of service connection of bilateral leg and foot conditions comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The matter of new and material evidence for service connection of a back condition comes before the Board on appeal from an August 2010 rating decision by a VARO.  A January 2013 videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The issues of service connection for bilateral leg and foot disabilities (under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a bilateral leg disability by rating decision in August 2008; a timely notice of disagreement was not received, nor was new and material evidence received within one year of notification of the determination.  

2.  Since the final August 2008 decision, certain evidence relating to unestablished facts necessary to substantiate the bilateral leg disability claim which is neither cumulative nor redundant of evidence previously considered has been received.

3.  Service connection was denied for a bilateral foot disability by rating decision in March 2006; a timely notice of disagreement was not received, nor was new and material evidence received within one year of notification of the determination.  

4.  Since the final March 2006 decision, certain evidence relating to unestablished facts necessary to substantiate the bilateral foot disability claim which is neither cumulative nor redundant of evidence previously considered has been received.

5.  During the January 2013 hearing, prior to the promulgation of a decision in the appeal, the appellant stated he wished to withdraw his appeal on the issue of whether new and material evidence was received to reopen a claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The August 2008 and March 2006 rating decisions denying service connection for a bilateral leg disability and a bilateral foot disability, respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claims of service connection for bilateral leg and foot disabilities.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of whether new and material evidence was received to reopen a claim of service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

As the Board is granting the appellant's claims to reopen with respect to his leg and foot disabilities and remanding them to the RO, and dismissing the claim to reopen with respect to a back disability, a discussion of VA's duties to notify and assist is not necessary with respect to these issues.  

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision by the appellant or an authorized representative.  38 C.F.R. § 20.204.  Here, at the Board hearing the appellant indicated his intent to withdraw the appeal with respect to his claim to reopen the issue of service connection for a back disability.  Accordingly, the Board finds no remaining allegations of factual or legal error, and must dismiss the appeal with respect to the matter of reopening a claim of service connection for a back disability. 


Bilateral Foot and Leg Disabilities

Laws and Regulations

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to agency decisionmakers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO previously denied service connection for a bilateral foot condition in a March 2006 rating decision because medical evidence failed to show a clinical diagnosis, and service records failed to show in-service incurrence of an injury or disability.  

Similarly, the RO previously denied service connection for a bilateral leg disability in an August 2008 rating decision on the grounds that the record did not show such disability was incurred or aggravated in service, or that a related injury was incurred in service.  A timely notice of disagreement was not received, and the decision is final.  At the time, the evidence of record contained only military personnel records, discharge certificates, and private medical records (PMRs)..

Since the August 2008 rating decision, the appellant has submitted additional PMRs from the office of Dr. Charles C. Carter, including a statement from Barry E. Chapman, ARNP, indicating the appellant is currently diagnosed with bilateral lower extremity neuropathy, and that such disability could have been caused by his prior frostbite injury.  Moreover, during his January 2013 hearing, the appellant described his frostbite injury during service in great detail, relating it to his present foot and leg problems.  Therefore, evidence which was not previously of record has been submitted which indicates a present diagnosis, in-service injury or disability, and suggests a possible connection with an in-service injury.  Accordingly, the Board finds that evidence relating to unestablished facts which are necessary to substantiate the appellant's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claims for service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.


ORDER

The issue of whether new and material evidence has been received to reopen a claim of service connection for back disability is dismissed. 

New and material evidence has been received to reopen the claims of service connection for bilateral leg and foot disabilities.  The appeal is granted to that extent, subject to the directives set forth in the following remand section of this decision.



REMAND

When the Board reopens a claim that the RO did not, the matter must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The RO has not reconsidered the claims of service connection for bilateral leg and foot disabilities on the merits, no such waiver has been submitted, and the Board cannot find that no prejudice would result from direct adjudication of the claim.  Therefore, a remand for the RO to adjudicate the appellant's claim under a merits analysis is necessary.

Furthermore, additional pertinent records appear to remain outstanding.  Though the November 2010 letter from Barry E. Chapman indicates a present diagnosis for bilateral lower extremity neuropathy, no documentation of such diagnosis is associated with the record.  Furthermore, while the appellant and his spouse indicated during the January 2013 hearing that the appellant has been seen and received treatment for his leg and foot disabilities, to include special socks and a cream for the flaking of his feet, no documentation of any such treatment is associated with the record.  The appellant's spouse also stated he received treatment from a Dr. Mahoney in 2005, and a medical opinion with accompanying frostbite diagnosis from a specialist (Dr. Mark).  No such records are associated with the claims file.

Furthermore, the appellant claims his service treatment records, including the documentation of his in-service frostbite, are unavailable due to fire-related reasons.  He also has testified that he was hospitalized for two to three weeks at the U. S. Army Hospital at Fort Leonard Wood.  In view of the need to return the case for further development, the Board believes it appropriate to direct a request for record to this medical facility.

Under 38 C.F.R. § 3.159(c)(4), VA must provide a medical examination when there is insufficient competent medical evidence of record to decide the claim but the record otherwise (a) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (b) establishes that the [appellant] suffered an event, injury or disease in service, or has a qualifying disease or symptoms of such manifesting during an applicable presumptive period for which he qualifies; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  The United States Court of Appeal for Veterans Claims (Court) has held that there is a "low threshold" standard as to when an examination to secure a nexus opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has not received an examination in conjunction with his claim.  He has submitted evidence suggesting a connection between a present diagnosis of bilateral lower extremity neuropathy and active service and offered detailed accounts of his frostbite injury during ACDUTRA.  As the only nexus opinions of record are the appellant's own and that of a nurse practitioner, without supporting clinical data or medical evidence, the Board finds that the "low threshold" standard is met.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the appellant to identify the provider(s) of all evaluations and treatment for a bilateral leg or foot condition, specifically including any diagnoses or opinions provided by a specialist (Dr. Mark) and Dr. Charles Carter, as well as records from a Dr. Mahoney in 2005.  After obtaining the requisite authorization, the RO should secure all pertinent records of such evaluations or treatment. 

2.  The RO should attempt, again, to obtain the appellant's service treatment records from all appropriate sources.  The RO should include a specific request for any records documenting a two to three week hospitalization at the Army hospital at Fort Leonard Wood in 1960-1961.

3.  The RO should then schedule the appellant for an appropriate VA examination to determine the nature and etiology of his bilateral leg and foot disabilities.  The examiner must review the entire claims file in conjunction with the examination.  Based on an interview and examination, the examiner should render an opinion responding to the following:

a. Please diagnose all leg and foot cold injury disabilities found.

b. For each leg or foot disability found, please indicate whether it is at least as likely as not that such disability is related to active service.

The examiner must provide a clear rationale for all opinions rendered.  

4.  After the above development is completed, the RO should review the expanded record and readjudicate the claims under a merits analysis.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


